Citation Nr: 0117288	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  96-45 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The veteran had active naval service from August 1972 to 
August 1980.  He had active duty for training in the U.S. 
Naval Reserves in August 1981, August 1982, August 1983, 
August 1984, and December 1984.

In August 1988, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, denied the veteran's 
claim of service connection for paranoid schizophrenia.  He 
was informed of this decision and did not appeal.  This 
matter is now before the Board of Veterans' Appeals (Board) 
on appeal from an August 1996 RO decision which denied 
reopening the claim on the ground that new and material 
evidence had not been submitted.

In July 1998, the veteran requested a videoconference hearing 
before a Member of the Board.  The videoconference hearing 
was scheduled for May 16, 2001, but by written correspondence 
received from his representative on May 8, 2001, the veteran 
canceled same.  


FINDINGS OF FACT

1.  The veteran's claim of service connection for paranoid 
schizophrenia was last denied by the RO in August 1988; he 
was notified of this decision, but did not appeal.

2.  Evidence submitted since the August 1988 decision does 
not bear directly and substantially on the issue of service 
connection for paranoid schizophrenia, and by itself or in 
combination with the evidence previously of record, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The August 1988 RO decision denying service connection 
for paranoid schizophrenia is final.  38 U.S.C. § 4005(c) 
(1982); 38 C.F.R. § 19.192 (1988).

2.  Evidence submitted since the veteran was notified of the 
August 1988 decision is not new and material, and his claim 
of service connection for paranoid schizophrenia is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The service medical records generated during the veteran's 
period of active duty from August 1972 to August 1980 are 
essentially negative for clinical findings of a psychological 
disorder.  During the July 1972 medical examination at his 
enlistment on active duty, the veteran denied that he had 
ever suffered from depression, excessive worry, or nervous 
trouble of any sort.  He denied the same on medical history 
reports in August 1974 and June 1980, and the corresponding 
medical examination records are devoid of clinical findings 
of a psychological disorder.  Outpatient medical records from 
his period of active duty were also negative for complaints 
or diagnosis of a psychological disorder.

Medical examinations dated in October 1982, May 1984, and 
August 1985 were conducted pursuant the veteran's 
reenlistment in the U.S. Naval Reserves.  On medical history 
reports provided at those examinations, he reiterated that he 
had never experienced depression, excessive worry, or nervous 
trouble of any sort.  The corresponding medical examinations 
were negative for clinical findings of a psychological 
disorder.

The service records include letters submitted by private 
physicians who documented that they had treated the veteran 
for a mental disorder.  The first such letter, dated in 
October 1986, reflects that the veteran was seen in April 
1986, at which time he was evaluated as totally disabled 
because of a psychiatric impairment.  In a December 1986 
letter, the same physician reported that he had treated the 
veteran when he was hospitalized for a psychiatric disorder 
in October and November 1986.  In letters dated in April and 
July 1987, a different private physician reported that she 
had treated the veteran since January 1987.  The physician 
reported that the veteran appeared grandiose, paranoid, 
inappropriate, and hypomanic; and opined that he was not 
capable of serving in the U.S. Naval Reserves.  

A service medical record dated in July 1987 reflects that the 
veteran was evaluated for mental status with regard to his 
suitability for retention in service.  It was noted that "in 
the last year and a half there has been marked deterioration 
in [the veteran's] day-to-day functioning."  The service 
physician wrote that "it appears as though [the veteran] has 
had a paranoid schizophrenic break, or should be considered 
psychotic paranoid schizophrenic type."  In March 1988, a 
Physical Evaluation Board determined that the veteran was not 
physically qualified for active duty in the U.S. Naval 
Reserves because he suffered from psychotic paranoid 
schizophrenia.  A record of discharge indicates that he was 
honorably discharged in August 1988.  Service records include 
numerous clinical reports dated from October 1987, revealing 
that he was treated for his psychiatric disability until his 
separation from Reserve duties.

The RO received the veteran's claim of service connection for 
a "nervous condition" in December 1986.  Essentially, he 
contended that his paranoid schizophrenia manifested while he 
was on active duty for training with the U.S. Naval Reserves.

In support of his claim, the veteran submitted a hospital 
discharge summary describing his psychiatric hospitalization 
in October and November 1986.  At the time of that admission 
for treatment, he was a university senior majoring in 
business.  The attending physician reported that the veteran 
had no prior psychiatric history.  It was further noted that 
the veteran's spouse first noticed a change in his behavior 
in April 1996, when "little things at home began to bother 
him that never bothered him before."  The diagnosis on his 
discharge from the 1986 hospitalization was atypical 
psychosis, probable paranoid schizophrenia. 

By August 1988 decision, the RO denied service connection for 
paranoid schizophrenia, holding that the evidence of record 
did not show a psychological disorder which began during 
active service or within the applicable presumptive period.  
The veteran did not initiate a timely appeal the decision.

In May 1991, the veteran applied to have the claim of service 
connection for paranoid schizophrenia reopened.  Evidence 
furnished or obtained subsequent to the August 1988 final 
decision was as follows:  

? Copies of service medical records already of record, 
dating from October 1986, showing the in-service clinical 
findings of a psychiatric disorder.  

? Copies of the letters from the veteran's private 
physicians that were previously of record, and considered 
by the RO prior to the 1988 denial of the veteran's claim, 
which indicated that the physicians had treated him for 
paranoid schizophrenia beginning in October 1986.  

? A copy of the hospitalization discharge summary previously 
associated with the claims file, describing the veteran's 
admission for psychiatric hospitalization in October and 
November 1986.  Also furnished were clinical records dated 
from October 1986 to January 1987, revealing that he was 
also treated for muscle and joint disorders.

? A Travel Board hearing transcript reveals that the veteran 
testified in April 1993 concerning his claim of service 
connection for nonservice-connected disability pension 
(said claim was granted in April 1996, following the VA 
mental disorders examination summarized below).  
Essentially, the hearing transcript reveals that the 
veteran testified on the effect of his disability on his 
employment potential and his activities of daily living.  
The transcript does not reflect specific allegations by 
the veteran concerning the date of onset of his paranoid 
schizophrenia.

? On an April 1996 VA mental disorders examination, the 
veteran denied any psychiatric hospitalization or 
treatment during active duty.  The diagnosis was chronic 
schizophrenic reaction, paranoid type, and somewhat 
atypical.  Commenting on the effect of the mental disorder 
on the veteran's life, the physician stated that it 
incapacitated him from a moderate to marked degree as to 
social adaptation, and to a fairly marked degree for 
employment.  The physician did not express a specific 
opinion regarding the etiology or date of onset of the 
veteran's mental disorder, but based on the history as 
reported by the veteran, noted that "[h]is first 
psychiatric contact would have been sometime in the mid 
1980's."

? Records of disability determinations by the Social 
Security Administration (SSA) and the Texas Rehabilitation 
Commission were obtained, and show that mental status 
evaluations were conducted pursuant to the veteran's June 
1991 claim for disability benefits from those agencies.  
On psychiatric examination in January 1992, the veteran 
reported that "his first psychiatric care was in March 
1986 at which time he was fired."  The physician 
diagnosed paranoid schizophrenia, acute phase.  An SSA 
disability determination dated in March 1992 reflects that 
agency's determination that the veteran was disabled due 
to his mental illness, and that the disability began in 
July 1991.

? Numerous additional VA outpatient records, dated from June 
1990 to January 2001, have been obtained since the veteran 
initiated the instant appeal.  The records document 
treatment for a variety of disorders, but primarily 
reflect the veteran's continuing treatment for paranoid 
schizophrenia.  The records are essentially negative for 
specific etiological findings or opinions regarding his 
mental disorder.  However, an outpatient record dated in 
October 1991 shows a diagnosis of chronic schizophrenia, 
with an opinion that "the onset of this disorder was 
clearly post service (by 6 yr)."  

By August 1996 decision, the RO held that new and material 
evidence had not been submitted to reopen the claim of 
service connection for paranoid schizophrenia.  The veteran 
initiated a timely appeal of the decision in the same month.  

Legal Criteria

As noted above, the veteran's claim of entitlement to service 
connection for paranoid schizophrenia was last denied in 
August 1988.  He was properly notified of that determination, 
and he did not appeal.  As such, the August 1988 decision 
became final pursuant to applicable VA law and regulations in 
effect on that date.  38 U.S.C. § 4005(c) (1982); 38 C.F.R. § 
19.192 (1988).

Despite the finality of a final decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or obtained with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a). 

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that VA must reopen a claim when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563 (1993). 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law.  
Among other things, this law eliminated the requirement of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999) which 
held that VA could not assist in the development of a claim 
that was not well grounded.  The law provides that specific 
VA action is required to assist in developing a claim.  
However, it also states that nothing in the section shall be 
construed as requiring VA to reopen a previously disallowed 
claim except when new and material has been presented or 
secured.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

In Vargas-Gonzales v. West, 12 Vet. App. 321 (1999), the 
Court concluded that a determination as to whether evidence 
is new is separate from a determination as to whether the 
evidence is material.  If the Board determines that the 
evidence is not new, that should end the Board's analysis as 
to whether the evidence is "new and material."  
Accordingly, if the evidence is not new, it is not necessary 
to go on and determine whether it is material.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

The Federal Circuit Court has recently held that evidence 
which is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).

 

Service connection may also be granted for certain chronic 
diseases, including psychoses, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133 (West 1991 & 
Supp. 2000);  38 C.F.R. §§ 3.307, 3.309 (2000).

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999); Pond v. West, 12 Vet. App. 341 
(1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for service 
connection to be granted.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer a 
medical opinion.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).


Analysis

Based on a review of the complete record in this case, the 
Board finds no new and material evidence has been submitted 
since the August 1988 decision that denied service connection 
for paranoid schizophrenia.

In this case, the veteran's service records were associated 
with the claims folder and had been considered prior to the 
RO's August 1988 decision.  Accordingly, the Board finds that 
the photocopies of the exact same service records submitted 
since the 1988 decision are merely duplicative of evidence 
already of record.  Because the photocopies of the service 
medical records are duplicative, they are therefore 
redundant, and thus are not "new" as that term is defined 
in 38 C.F.R. § 3.156(a).  

Although the Board notes the veteran's contentions as to his 
belief that his psychiatric disability is related to his 
service in the U.S. Naval Reserves, such lay statements do 
not constitute competent evidence inasmuch as opinions 
regarding such matters require medical expertise.  See 
Espiritu, 2 Vet. App. at 494.  Here, no party with medical 
competence has linked the veteran's paranoid schizophrenia, 
shown to have manifested after his periods of active duty for 
training, with any of his periods of active service.  Medical 
evidence is require to establish such a relationship, the 
assertions of the veteran regarding this matter are not 
"material" as that term is used in 38 C.F.R. § 3.156(a).  
Further, it must be noted that in regard to the veteran's 
contentions that there is a relationship between his current 
paranoid schizophrenia and active service, or any incident of 
his service, the Court has held that lay assertions of 
medical causation are insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517 
(1995); Moray v. Brown, 5 Vet. App. 211 (1993).

The Board recognizes that the medical records reflecting a VA 
examination, inpatient and outpatient treatment at VA medical 
centers, SSA medical examinations, and reports from the Texas 
Rehabilitation Commission are "new" in the sense that they 
contain evidence which the RO did not have before it when 
issuing the August 1988 decision.  The Board notes, however, 
that all such medical records documenting his treatment for 
paranoid schizophrenia simply reflect that he presented with 
complaints and symptoms related to that disability, and he 
was treated for the same no earlier that approximately two 
years after his final period of active duty for training.  
Significantly, all the medical records generated since the 
August 1988 final decision, whether VA reports or state 
agency medical records, are negative for a specific 
etiological finding or opinion that the veteran's paranoid 
schizophrenia had its origins during his period of active 
duty or his periods of active duty for training.  To the 
contrary, the records which do reflect an opinion regarding 
the date of onset of the veteran's psychological disability, 
including the medical evidence the RO considered prior to the 
August 1988 decision, are essentially unanimous in 
establishing that his paranoid schizophrenia originated in or 
around April 1986.

Even acknowledging that the VA medical records, along with 
SSA medical reports and records from the Texas Rehabilitation 
Commission are "new," they are not material because they do 
not bear directly and substantially upon whether the veteran 
now has paranoid schizophrenia of service origin.  Records 
showing treatment years after service which do not link the 
post-service disorder to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993). 

In sum, the Board finds that no item of the additional 
evidence received subsequent to the RO's August 1988 
decision, by itself or in connection with evidence previously 
assembled, bears directly and substantially upon the specific 
matter under consideration, or is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for paranoid schizophrenia.  
38 C.F.R. § 3.156(a).  The new evidence does not contribute 
to a more complete picture of the circumstances surrounding 
the origin of the psychiatric disability from which the 
veteran currently suffers.  Accordingly, the veteran has not 
submitted "new and material evidence" to reopen the claim 
of service connection for paranoid schizophrenia.  See 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


ORDER

The veteran not having submitted new and material evidence to 
reopen the claim of service connection for paranoid 
schizophrenia, the appeal is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

 

